Citation Nr: 9921045	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-50 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of fractures of the distal tibia--fibula with reflex 
sympathetic dystrophy and peroneal neuroma.

2.  Entitlement to an evaluation in excess of 30 percent for 
major depression.

3.  Entitlement to an evaluation in excess of 10 percent for 
right paravertebral lumbar musculoskeletal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to April 1996.  
By a rating action dated in August 1996 the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, 
granted service connection for conditions including residuals of 
fractures of the veteran's left tibia and fibula, rated 10 
percent disabling; major depression, rated 30 percent disabling; 
and right paravertebral lumbar musculoskeletal pain, rated 10 
percent disabling.  The veteran appealed for higher evaluations 
for the service-connected conditions.  In January 1997 the 
veteran testified at a hearing at the regional office.  In May 
1997 the regional office hearing officer increased the evaluation 
for the fracture residuals of the left tibia and fibula to 30 
percent.  The 30 percent and 10 percent evaluations, 
respectively, for the veteran's psychiatric condition and lumbar 
spine disability were confirmed and continued.  The case is now 
before the Board for appellate consideration.


REMAND

The veteran's service medical records reflect that she sustained 
fractures of the left distal tibia and fibula in January 1995.  
She underwent open reduction and internal fixation of the 
fractures.  She was also treated for psychiatric problems 
including depression during service.

The veteran was afforded a VA general medical examination in June 
1996.  Various findings were recorded including decreased 
strength in the left lower extremity and hypersensitivity to 
pinprick on the left lower leg.  There was also significant 
limitation of motion of the left ankle.

The veteran was afforded a VA psychiatric examination in June 
1996.  It was noted that her mood was depressed with a 
constrained affect.  It was indicated that she dwelled on the 
depression and did not want to leave home.  She lacked motivation 
and had an inability to trust people.  The diagnosis was chronic 
major depression.

During the course of the January 1997 hearing at the regional 
office, the veteran reported that she had very limited movement 
in her left ankle and also had pain and swelling of her leg and 
foot.  She reported that she had no sensation in her foot except 
for the great toe.  She indicated that she was taking medication 
including Motrin four times a day.  She related that she had been 
using a cane ever since she had been taken off crutches in May 
1995.  She reported that she had footdrop on the left.

The veteran further testified that she was seen every two months 
by the VA for her psychiatric condition.  She indicated that she 
had been unable to continue working since she could not 
concentrate at work.  She related that she currently cried all 
the time and had nightmares.  She indicated that she did not like 
to go anywhere.  She further reported that she had pain and 
muscle spasm in her low back.  She related that she had been 
found entitled to Social Security disability benefits effective 
from October 1996.  The records which formed the basis for the 
Social Security benefits are not included in the claims file.

The record further reflects that the veteran was afforded a VA 
general medical examination in November 1997; however, there were 
no findings regarding the left lower extremity or lumbar spine.  
She was also afforded a VA neurological examination in November 
1997 and it was indicated that there was an area of impairment of 
contractual sensation that involved the sole of the left foot, 
heel and lateral aspect of the foot and ankle.  It was reported 
that she was capable of about 30 degrees of extension at the 
waist and 90 degrees of flexion and that she could tilt and twist 
about 35 degrees to either side.  It was indicated that on 
standing there was no visible paravertebral muscle spasm.  
However, the examiner did not comment on the effects of pain 
regarding the veteran's functional ability.  The record further 
reflects that in February 1998 removal of hardware from the 
veteran's fibula was performed at a VA medical center.

The record discloses that in early 1998 the veteran was afforded 
a VA psychiatric examination.  It was indicated that she had been 
with the U.N. peacekeeping force in Bosnia and was an emergency 
room corpsman.  She reported that she had observed much senseless 
death that was sad.  She reported distressing recollections, 
decreased interest in activities, a negative view of the future 
and feelings of detachment and irritability.  She also appeared 
depressed.  The examiner commented that although she was not able 
to return to the full activity of her former employment it was 
unclear why she could not perform some meaningful work.  It was 
noted that the veteran had expressed interest in computers, 
possibly working from her home and the examiner suggested that 
she obtain vocational rehabilitation counseling.

The diagnosis included mild post-traumatic stress disorder and 
depressive disorder.  It was indicated that her current global 
assessment of functioning was estimated to be about 52.  The 
examiner stated the veteran appeared to have moderately serious 
symptoms of social and occupational impairment.  The examiner 
stated that the impairment appeared to be moderate to severe with 
the veteran showing flat speech and little motivation.

On the basis of the present record, the Board is of the opinion 
that additional information would be desirable and the case is 
REMANDED for the following action:

1.  The VA should contact the Social 
Security Administration and ask that that 
agency provide copies of all non-VA medical 
records that form the basis for the 
decision by that agency to award disability 
benefits to the veteran.  All such records 
obtained should be included with the claims 
file.

2.  The regional office should contact the 
VA Medical Center at St. Louis and ask that 
that facility provide copies of all records 
of treatment of the veteran since September 
1998.  Any such records obtained should 
also be included with the claims file.

3. The RO should schedule the veteran for a 
special VA examination by a psychiatrist to 
determine the nature and extent of the 
service-connected psychiatric disorder. The 
veteran should be asked to provide 
information concerning his recent social and 
work experience. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer an 
opinion of the extent to which the veteran's 
service-connected psychiatric disorder 
results in social and occupational 
impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment of 
Functioning scale provided in the 
Diagnostic and Statistical Manual of Mental 
Disorders.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report is 
to reflect whether such a review of the 
claims file was made.

4.  The veteran should also be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of the fracture 
residuals of the veteran's left distal 
tibia and fibula and lumbar spine 
disabilities.  All clinical manifestations 
should be reported in detail and all 
indicated studies should be conducted.  An 
opinion should be provided by the 
orthopedic examiner regarding whether 
pain associated with the left lower 
extremity disability and lumbar spine 
disability significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The orthopedic examiner 
should also indicate whether the 
affected joints exhibit weakened 
movement, excess fatigability or 
incoordination.  Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
claims file is to be made available to the 
examiners for review prior to conducting 
the examinations.

5.  The regional office should then review 
the veteran's claims.  If the 
determination regarding any of the issues 
on appeals remains adverse to the veteran, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond. Attention is directed to 
Fenderson v. West, 12 Vet.App. 119 (1999).

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant until 
she receives further notice.

The purpose of this REMAND is to obtain clarifying information.  
The Board intimates no opinion as to the disposition warranted in 
this case pending completion of the requested action.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1996).

